January 27, 2015

                   CGOfU OF /\PPe/VlS AJUA\?)£R, O3-rt-O03A5-Gv/
                    CTM4L CouR.1 CAS£ /UU/n&fcft. Afe»-afe3-0)
                   XM TH£ COUR.1 OF         APPEALS FOR.
                            THt STAlfc OF 1£MS
                   (TW\r                  List    dp   F/Wnes


Gre/xovj K£\Ua Simmons              biSfnet Clerk
liHJAioHU H^SVre4
 fcUee»-\,7X -|65G 4 F/^ J. 054
                                    Tennessee Colony
TV\£ UoAocc^bU




tV\£ HoAor^Me
A\qi4Uj Coor+Uou3e
P.O. Box -j*n
 fcetton T> 15513
                TA&Lt      OF    Qo/OT^l^
                                               PA 6GS
TTE/v\S

idieaiiVv op P^ies omm oP-VU^. Awme>aV                 &{\A




                                  it
                            UUteX        o? /\0THoftlTl£S

  (LAS6S          3*wVe eA5e                                                    ?/\&&S
 ftV\AUeZ v Housing AoiU.of (fL pAJo Ml5.Wi0«f503 **
 Ckern£ Tr\du3j InS V/^s\\w3 iCS $,b,giJl6h

 Po2>e|»er 5&5,, AwciUo £ooa}
LifMOooJ V MHAJfe 1&, 6oci Cie*M*             »»
KQmoo3 i> Riewdic/^ aas- «fcw, 3c-/ 67i (re?, /ssa     *a
 vieicerv v eowm\5Sn,n fw^ Ly^^r Proline                   w
 Pel* demise*

 tO^Vrn^t- v 6lrt33 13.5 S,W»3 ^65/ (*7Y»# 4tfc>sl)        '*»

HtfuHu^ V LrteiC 4J1 0>3%U(>iZl(>                              I*
 108- S.fl.. ^57S | Jol MhjicJl&HSOrtt
                ~r*4~5 fW £>/3 ciVii procedure
     faid an                                               /c>,     11,13, IV
     Rule 3ot                                          10        J2.
      ft/le *S£
                                                       *!/ /, 0
                                                       IX




     fi«/ie- 46,l60>                                  Ti        1/ 13,1 «f
                                                           »a ij    B, IH ,tf
     ^i/le Mo ^c/m/                                        V




                                            Ilk
               VTATEMeAn of iue £as£

    On ^}£Jienr\V)er \%^ 3.o\o. fKe Origins! PefiV\ovn For ftiv-
Oree Ce^-I~5 -Vhrou^h f) u Piled, ^om^od^ Mused s
Alo\to»n To Reeuse Vobe PtlecJ^e Ke^rmc happened on
"3uij H, Aoii Ce^-I-31^ Honorable ^odc^ fcielc Atoms
presided over fKe progeedi'K on "3oluy*V Signed-H\e FirKi beeree op
Dworce CC^-i-St mrou^K ^^c Appe)kA\- P\\ed q premat
ure ''ReaoesV for Fi^dmc oP FAeV *aJ ^OAeluSian oy> Uu "
CCR-I-tf\ +Wro^h 61} °OA I3L-3-IS, AppeU^ P>\ecf / "Atofree oP PasV Due Fi*dme oP-1 F^eV q^J in
clusion of1 Uhj C CR,-I-\01 VkftfUch \0%} on /YWeh n,ao!\e vo Pi\e AJottee oP Appeal k>
A14-| \a^Kj AoiA. AppellQAt- Piled ^ timely note oP Appeal
CC^I- UO A^13 , loiq 5»vinc \^\\$ tourf J^rfad fe Hon
                    issues         ? Re seated

I. Did Appe\knVs premq\ure\y Piledt Ru\e A%*'Kequesi for
Findmc op Fnei Qnd Conclusion oP L/Ho" Followed ^ \\rv\e\i
Piled ^C3-\>Wj "AJote oP pnsi Due (Wins oP F^et ^/
Conclusion oP Lau" expend deadline wi+U»n U)K\eK 4o
perPeei- QppeO +o ^0 clnys QPter FiaqI Dceree op Divoree
ions Signed ^-i?-H qUoomc +tmely C5-13-I4 AJo+\>e oP
Appeal
a. Did ^ric;\ Court abuse fVs di$"ions Piled co\VK eleVK
3 Gfvose number ifc^a&S-t) is void because Afpe\\ee'S trfcl
Counsel eom^niV drnPV\nv: treve ta\| dfftfhat fV>e Rr\*l
beeree oP tV\vor£ unde^ewse nomb^f a£ferA63-D U)K\eh
Ums Signed "Vta "Trial 3"vdce buV in q previous fttvorpe
proe^edin^ ruled Appellor coulclrvF ci^ect- Fo +Ke CaoS^
number ^l, 343-D
4~Tr\c;\ CoumV d|c4n»V" Vv/tue vunfSdi'eHoi ove^T^e- p«^3cnn /Irtri'l^/je
 Ferrer fobb

5 GAuse A)u»\ber 861,263-D ft \W 'beftMte n^ Pmdw^crP /Vbihty k p*^
Child i-Jpjoc?rh
6.APpeilcnV dmeJ fteeesS k> four}- b^ rvoh ctttftomj k>be ptsje/it by
 Phone

1 e/yuse number 2£i, a63~D vmJ PooAot-m^ms. (WwA oP tub*vF

%0ftOS€ numW atl, 463-D V/crfd Fbr nop m^kvns PWmS o^
tohere 4V Aio*n>y ,!5


                                       *
                  SIAieA^ATr     op   fa err ^

   X?>sue Or^e, in *H\e. clerk's ReeorJ CaQ is> qa f\?P\^-
ViV ooc ° (CR-X-13 iVau^ i»y u)Hl\ia itase doeo/^enis
Appe^QnV ^uoKed qppelUfe jurisdiction low reve| ^P^essinc no 3ouree OP ineo^e Qad no flaoAey on
 K^d CCfc-X- 14 q*\J 153.Appellant expressed Ke tad no "^oney
\o pwJe i>
pre nature loop FtmeW \)erbM -tKe Finql Deeree oP bivo-
fee Ukich UMs Piled QnJ SiWd A-I«-IH CCft-X-K Hvroixh
%)>j\ Seeor\Jl4Findin« op F*er Q^d Conclusion oP La\i App^lUnt plqcinc \\ in ^ AWKqel Unites
Out^oin^ pruon P^ntlboxl The ~A1\ch*el Onips Zntern^l
AiAiTinj: sysk^ hn$ up \o {too LoorKioc cUyS io process
Ou^olnc / ineonnioc mnil^e^ loje Second "Find-
iinc op ^Fqet ^^J ^Conclusion opt/no'' reeewed law ^e
Aietael UniVi Internal Aniline XNMe"\ on 3-10-14 (See
gx^tiVsAOQndt^but^ CoSrV 'Piled ft 3-IVI4 C^I'
^ grouch \5feii A"AJoftee OP Pnst bue Finding op Ket
QaJ Conclusion oP LauT'Oas Piled 3-W14 u>^en Appe
llant plnced it io tUe yHieMel OniV's oukofnc prison mail
box drxd, the MieKnel UniV^ Internal AW\liX or u\\m M\e^e\ (Jnips
XnVern^l Alqilinc s^S^e^ '°55ed +l^is ^3 bevnc reeeiueer 5-i3-H
Csee exUbit^J buV VUe Court Piled tUis ./UoViee oP Appeql
 5-im C^-I^liOibuV VUe dleqdline fo Pile AJohee oP Apped
 U)^3 5-\MM.                                        l

                                  3
    Issue Two, Appe\kAVs first "Request For F\Vj»n$ Of

Unit's outcjomc prison VnW\boX'TW\s m^cie it premsture
but TWeVJ WVok Ue F\ncv\ beeree oP Divorce CoKieh tops
Piled 1 AppVlknt p^eio^ >V ^ T*e /%Ue! Units £uW>in request"FvnamcoP FAet tnJ eoAcMioiA o^> Law," sHrtiAf
Fro^n H>e 9^- \%--m FmcrDeeree oP Oivo toorlCin$ d*>p 1© protf&S OuV/goW / ineoiin^ irmil,
ikes lo«ecTH»e Seeonrd "Findinc oV FAtt j tne AhehWel Unit's Ir\;
                                         _ Tern/*! Al Ailing
intern or\ 3-lo-H ('see £xtaVfS-tyWA. ) but +Ue Couo|-
PiWd it 3->S-l4 Ceft-I-^HUroAh 106), \We e\ef+i Fi\e JaK oP 3-13-H wWeK L>nS
^ SeeonJ "fteauest For RndwcoP FH/
TWi?> UjaS. We^Vf-tWee cUw3 q(Hep CiH&-i*0 ^PV +Ae fi^sv pre-
M^ureW P»\ed ReQunt for FmdkoP FAdt W epnel«>JiV\er\ Appeal P\Aeed iV in iKe A»»eUel
Un.V OuKoinQ OrVSon ^Ailbox WiKe A»eKrtel Unit's Interna)
/v»AihV siste^Trl(X«e^+Kii qs beinc reeled 3-n-H CJ       LSSue \WeMoFbe clef's Reeord iss FinO Weetee
op bootee Ce/i-r-K FWm£ «J C^R-1-^O ,s
^ proposed 3«cWit request kw FKe judrc uWVeh u^
exhibit H3 ibe removed propc^oT F»^i D^W or- Cmv-
or-aS Se^t Fo /lppell5 number j^,
At3-D-3e€ exhibit F,6; H c-^J .AweU^V /V3K iPbe e^o\6 hit Lft Okie 010*3
CW-I-aS) biA-Hxe SuoVe Kept inter«>pf)Y>c UWe. ke Jl&>«
.Appellor''ibnve not Finished t*™ obAeehun-I don>F j
Th«nK yoy h$ue^uW3djehon?3ee C^-t-^} »«*'X AeF*
A>o SFp. Yoo cplon't. AM Gofo&VI fcrvwV ob\e .•
               2>u/n/nAf^ op Art60A\£An

   "TV*e Tr\q\ tovrY Should Ivtue qlloioed ^e premcforeiy
Piled"ft,eQue^V for F^cW oP PacV qwc) Cor\e\uz\oW &P- Lmj»
\o be ePPeeFiv/e on FebrowW 1^, 3loH buf Sob^eQue/vt-fo
4ke \\rr\e. oP ^^mi 4^e Febru/ww \\fa £0iH F»»^l Divc/f^e
decree, The -\-ricu tfourV 3>k>^)cl ^Uato tye eUFe Appeal"
depMiW hiS Piling in 4ke A)\cKy?el CtoiVs ouicdM pc\ioy\
r**ilbc?v                     SUA1A1AR1 OF Af&OAleMT

  The "Trtel ftourl- 3Wouid noY overlook H\e Orfainsi
premqV^relvj P\\ed "Request- For Finely oP F^c}- QnJ
\!onolu3ion OP L/Ho buV Improperly eon$fderecJ fke
3eeond "fteQuesi- par F^diocoP F^A\ and tor\e\ui\on op
L/HJ" QS \u^+iPi^hon nol- fo pAe \\% p,*chn$ oP PneY
Qnd, (to/\£iu$\un oP Lao Cnd improperly (?c;n$idereJ |iv?
Coupps Atftrehi'S £om Pile cUp? inSVewl 0p FWe SmW
MfleQue5)" fkr Finding OP F^eh Cad (?on £0iM Pi\e el^e* issoe 7u;ok




                                   7
                       So,/y\/K\AR1 °f AdwmAn
T^t fiouAl- %Kouicl km/e Qlkxoeei ^inotedteVVon tfb^eeilo/)




                                     %
                         AfcM>A\£/OT

        Ad^resSioc issue one. tW. ruling (r'hqvei v Uoosmc
Au+Vx. OF EL^P^SO 8TI S^. ad 533 0£x.App.-£L PqSo fft%}
 SiM€ "TtwsRoles oP AppeAkAe ^ro^dre (iRA?^ R0\e
 HO qrwHl establish \Ue process For QerpeetmC qn appeal-
ic) Q-l50S,TV>e, r\orrY\Wk beeOmes ermVl
in VKtS CASgr''Id Q\ 595*. token SectunVj Pop costs oa qpp-
3\\*\\ be FileJ lo-VU VUe a\t\or\ecJ Of. COi\Uvn ninety dw/S qfW '" ii^neW
Piled s refifuert for Kndinr of P*CT w* tondcttfon of Ifeto
    in q c#^e 4r»ed> (Oi^o^P^Ojyry/'^^pUsiS QeUtJ^Id\lou>s*00 *H ^ohef op qppe SttiUd if ^Z PArty lively
FilrJ: S
filed: q reQuest
         request Por P^d^C of P*et
                 For P^ywt    Paet &J ConcWJidn oF\w if
flodioc e>rly d*fi
    qfHer^udcme^} \S Si^necJ Co»H\H\t cleric op-\Ue Court""
       Tn tbe GlerKsS ReeorJ q Joec;menV ujaS» P^leJ b^j Appellee
^qt S^iJ Lu^ier U). Cobb.Sr Ineome qnc? Sout«e 7ero Joe k>
    Tn(?/vr(?emVion Cc^-1-43^0'AppelUo-t invoked'Wrisdiehon upon
    t^e Cour^ op Appeqls bs q APPid^^!Vt,C0 oPlA^bihiy to p*y
     -° CcP^I-^Vtbroufhlx3^\iHvin Vhei-e doeov^e^s Appeil-
     qnp expreS3ecJ rvo Source oP in^n^e QnJ ao ry\OAf-j qy\ \rvmJ
CtPv-3rlH^ndlS^Appe\kM expressed he W) no money Vo
pA^I Coor^t CoSt*ccr orq^ pek OC Cost qS^oe^ted lOitb this
                                                   LPiled W^
Cle^lt ^P Hf Viql coua^ invoke 4W\omd\ebbln oP cv &xrVo£
qppeql^Id^53tt, These "bioriq Pick c^Ve^pV'cqses qll involved!
instruments LohieK qehxlly woie, qppelkHWtecUekmi$ce
LirOODod VAdfiAJft TexAS ^5 3»uLAd 109.) 103C b^\dmc f\o\u>edP
cppecl Fled When r\0\ qo-\Worued IoaS q bonq Pide q\te»ifT te>
invoke qppellq^e jurbdieWovO): LJqlKer, 1% 3,0, Ac) qt5S| Cbcldinc
ccpfidqvtfoP ir\q5i\\Vy Vo pAv| ^ oa qppeql S^b3tcn4)'qliy J
Complied loitk requirement qAJ umS Suf-P^^l* Vo invoice
qppellqK \orisd leKoY^.
   App^Uqnt incorporate- Qll Qboje qncl me^HoneJ doey hi-
w^tU* mcoffoM^ibe/APPidqW-^oP Inability To P*y
•   -.
         t£^l-1-13 tbroo^h-^)'
     Apeell^ extends the qppelUie 4nr)eVM)\e bvj PU\nc
q PrWWWreW Filed WomM . Me 1% JRfiQueS* Pic FinalmC
oP FAet Qnd Conclusions of U^fAecJ Filed iVI-lsO^-I-
5S tU^K 44).TKe Fmql beeree of bworee to^s P\\ed qnd Sij-
r\td a-\?-ri Wt Rule 304c.CPremqtuce\v Filed Uo^mentsj ^y,no>
request For Pipeline of ffleV ^d 0on'elv;3\on| of |/\io Stall
be beiJ inePPeet^ue^be^cse pt>ennqW€ly P^ed^'but every
Sueb motion stall be defied k> tave been ?\\ea on ^\ P\\e Hmety pioJioti^oP P^et Qa£?
Conclusions op Ulo-Appellant lS\% in ^bi^y d*WS qPter
PiW tbe oricmql revest f\\ak Rule AST TUofafi.of ftst .
Oue°ftncW2> oP F*et | ibta m^ernqV m*i\i»c s^em S~\3>-H<

                                   io
   leq\ Vd'\U oP l^osenVierc n s.io.3c)3%5 CTeX'Apf^Am-
qri\\o ^ooo3 Weld thn\ p\q\nt\PPls motion Pbr new tml ext
ended deadline U)\tWn WPerfect qppe io d*y3 cPt^ jodp-
en\ U3fvs signed despiVe FAet VUnt it Wvd umwa^ e^use number
a^d Ioas Piled in LorOAc (V*se.In the LeqV Sopfti q hootw^ Por
 neu) teiO u-ms p^ej Cobieln Fleered the orovi%o^ of- Te*/*5
Rule oP Appelkte Procedure 56.I tLecA Rp3t&. ihe Leql Supr^
SA\d/'So lew c^1 the qppellovVS ePfrrt tonsteteteJq bdnq
Pide qtleKopt Vo ia voKB1 qppell^le jurisdieh^ we %\u>vw
Construe tbe^ s-l-5ci t^ru^ 6TJ Filed
l&-VI3.U)tVh\n Vb\rW d^sS follotJinC the FincA Deere^ oP
Oworee tohieb u^v^s Fi\eJ c;nd Signed {HV-N Af(>\iee*\\ Filed
q R^e a^l 'VUotiee oP Pnst Due Fmdw^oF F^et lo1 tbru^hiDV) on 3~n~h ttws Cua-S ren
ewed b>( "Tbe3 internal ^^ilm^jhe deadline far Pibn^ the
above'.Motive of- PasF boe FVaJim oP F^et ^;nd tfan^ CSee
g%M»V 6W0), AppelkVe;^ cloove ePPoH3VJeon3tit^ted ^
Mbonq P\de//qtVelnpt to invoke qppelkK Surisdiehon 1
 See Ueql Soprq qt ns.u*3d3«s.3^0ex.App.-A^4nllo
    AppelUnt ftUws the prison m*\\V>oX ru\e or\ q\\ ft\ed
documents* LJqrner v 6Lq£s 1SS S.U.aJ a\ C'Tex-looH^/'The
 Supreme Court beldtb^l q, pro 3e inmate's GivAl petition,
 thAl- \% plAtWin e£ VlouSton v b^eic ^1 U«Si
3Xb pJUt 10? S.Cb 2311,101 L>B}5£d ^45^1^;'"/;uiArner
Suprq qt fc*5 snd &Sfc, The court in lonme^, "decline to
penqlue qn inmate iobo timely delwered cq do^un-i^h ho
the prison mni\buX^LOqrner qt USS.Uiid qf 684i
  .In Hqmob v R\ehArdson £3^ S.iO 3d 6ii (Tex* ioo-]). "ike
Supreme Court held th^t plqi^tiPPs Sqti^Pied their burden
oP pro^dm^ SOr^ne l^eqSur^ oP pr^uP th/vt their notice o/*
ed m United 3tMe AWil on or bePore
deqdlme For pibnc notiee op qppecl qs element For qppiyM
mAilbc)> ruie/'l^ til .TexX App.f, IdCbXA^ "PetlV\oner,
b^iue the burden oP prouidm^ some measure oP proof- ftay
tW\r notice oP qppeql Uere placed in the United St^te3
mnd On or bePorfe1 AlAreh a\, Aoo^T R-Amo^ 3uprAqt613<
 "SueK tirooP ts present in Vhe reeorj in the Por/n of1 the P;p
ln\ letter qeeompn^vji^ Vhe petitioners notiee oP qppec)
qnd the teArtieti* oP Service/U)Web both sUVe H>e
not\ce cP qppeql loere Pineal mthe ol*«joi/i$ prison mail
 box on /A+ceh^^oOS* ID St 615
     AppelknV'S F\>st"ReQuest far FmcHn^oP FAet snd (Wl-
 OSuM'dP Lau) u)aS premqturely piled CCd-J-5^ through 61 )
 13-3-tt bs Appellant plAemc |V Pa the /^ictael Unit's 01*501*5
 v^^Son mAilbox^ WWouston v UeK. 4Sri U.3.Atf,«« , /^
 S.ej- tail, Pursuit \o TexAS Rules oP &v,\ Procedure; fiuie Jot e
  B\4$ document stall be ^emec\ \o taue Wen fried on

                                12_
oP ^be C^"1%"IH^ Vjdcrnent/'id. Xncorpor^e exhibit A rfi
Cr*d l.Tlve (LourVai^Jrvrt Pile c; FindwoP F^e* Qnd Con
clusion oP Uio loiV^in 3.0 d»vf5 sF\er ^Ue Qbov/e ^\meV|
pr^ry^turelvj PeQUes\ Urns P>\ed 3,-Wr-W* Wi\V\in 50 dxvp Polio-
w»n£ £-i$-|^ Applies Fi%dq~fa4S Rules oP divi\ procedure,
 ft4e admvj pmemQ iF in ^e Aliah*^ UoiVs ou-y-
5©inC prison nW\\box'Crtd The AUeWl Unix's InFern^l *V\*iV-
1^5 sVsie^n Wed +Us <3 be\n$ reeewe-d 3-F1-H CSee eA"
ibiVs AOand C) plus exhibit fo CorfobonvFe Fbe recrements
oP-TeCilt App. P. S'Jv^CcO/lppek^t tave burden op provid
ing 2>cne measure oP proof* Fb*V \v\t "ReQuest For FindioC
prFftcF^dfioneluSiOA op UW'Ioas Filed 10.-3-15/The .tatf-
ioe oP P3-'S«lr\eofpomt€ Exbibfts A,G £r,cl 0 Shoto Tn&
SeconcT"Request For FmdmcoP FAet C^d Conclusion op
Uw''U)ns Piled 3-i-ih U)HW 5lo divjs q(Her+Ue ^udcrneat
CPiVI Dee^e oP Bwor^Uns skr\ed. /toPelknF Friwrea
TRAP, Rule %>\ C<0 qttocotnt JVoFipe oV Appeql -Fo^be Rlw
loiyWn 1o ota^S ^p\er a-lS-li uWe^\ tV lament CFmql
beeree OP bwor<>e}uw5 Svjnecfi
     £3$ue Tioo: c, \r\q\ Couv-t causes iV discretion toWi
it set
it set   "srbitcfilvj or unreqson^bj, without reference Fo
Suidms rules or'principles" BtPP VWiPP,^ SM'Zdl1!,
1% CTex.aoil^.A rtquesf For Find\n< oP FnetS Qnd
(JoneloSionS oP Wo ^usF be P-iled^ LJ»tF\\n ao d*v^S
QPVer -tbe \udcme^t IS SKnecf. Civ Proc ^6..A,pftAi IS not
 inWKttN reau\recf -Fo pre^ot \Ue reQuesF Fo+l^e jud^/
 (Ineme IndoS ,Ins. v AlAj^lUnei 163 S.u). ad 168- CTeX
  \WS ^ bft^e-bone^ request Complies u)rH* WyC ^i^j
 C p«rtv I^S not reou»red Fo 3pee\pv| FUe Pindme tUe p^A^J
                               '3
 cUs\res* 2>ee. Victert v Comm\s$von 9or \Aiovje/r b\$e\-
 p\m<> 6 S.id.Sd am 15^ CTQC. App» - Houston D4 DiSbT VJTI,
 ret« demedOlF the yjdce Pmls to novice, on Pmdine Untkw
 lod»vj qPter tbe inHtqr reQoest, q not\ee oP pASt due
  £\ndin$ op PacF Cnd &melusion oP Imo must be Piled uvp-
 tvtm 30 dt^S Z£{er the initial peaueSh \Vt ?we> fcuie ^
    .AppellqAt incorporate iSSoe one ml-o fssue kuO/
Append qsKthe eoort to t*>£ judical notiee th*V he 4nV
qered TRAP, Rul* a&«>CO extendi^ deadline CoiVb\n lohieWto
perPeet qppeql Vo °\o d>vp qPW* 4he Finql beereeop Divo
 rce b>j Pilm^ pr^mqture "Request ?or Fmdvn^of FHet ^
 Contusion oP Lqu>j Vime^/'AJoViee oP PiASt Due Fvndm^
 oP F^et Qrvd tor\e\oS\ur\ oP lAKJ^qAd t\mel>/ A^oHee oP Appeal,
    Appellq^vt's Firsi/^eQuest Por FiAchnc oP F*et q*vd ton-
dlus\civA oP Lau)'' Um*> premAtorelj Piled Ccfc-I- 5^ t^rou^h
61^ U-3-13 by Appevlcnt pl^em^tn tbe AlieMe) unit's
Oukotn^ ornon ta^Wbox '([See exhibits A,e ^nd t() This
mnde it premqfore b>^t ttwe\y beeftuse the Flnc\ beeree
of b\vore<2 tons Piled qwd Styv^ 3H&-H Ce«.-t«fe tW$h/s ^P^
c, \-\*r\e\j request ts P\led« See (?iv. proe* aq-j,
     Tbe :iodc€ Cn\\ to mnk^-^c^d- Qnvj F\ndi^ UitUvn ^^
dA^j% qPter^-hi W\\\q\ reQuest. See &\\jt Proe< ari.AuAM-
 \ee oP DASt bue Fmdm$ oP FAeV end Conclusions oP Uu*
ions Piled lu\tb\n 3od^Ms qPter Abn^ tb^ Onqm^l ^Reao-
esV For F\nd\nc oP FneV end Conclusion oP Uq)''U)bieb
Went into eP^eet ^-IHHi Appellant V\^d unVil VH-Wto
n^Ake "/Ootiee oP P^st tiue Find\n^oP FAet s™l CoAeluSiOAS,

                                    H
op Uu)'' 2>ee Exhib,\ A.£,*Cwi-I- loi through IffO was
P\\ed 3-il-H tohen Appeknt ptaeeJ ft in 4he Ahebqel On/t
Oukoinc pp)3on mailbox CncHbe AiehAe) Units Internql
MqtlmQ ^S^jSkm \ocjceJ 4b\S qs bemc received. Incorporate
exhibits Aid Snd D* Also HiiS meetsHW re.f. %9iCfcL>00/>^ppeUarvV W/< 3Wa Some '^eqsure
op prooP tb^i tbe "AM\ee oP PASt b^e F\ndm^op FAet q^c?
(LonfeluSion of LWtjiAS p\ftteJ in the United St*Ves ^Ail
On or before 3-iVlMi 3>ee R/woS v RiehArdson aftj&owdfril
Clex*a0O~O'
    The COOot abused iV discretion For qctme £rb>Vcri\>/
op unPeqSonq.bW UiHaouV Peferenee \o the-quiav»nQ rules or
principles oP Qw ?ro& 'X% qnJ AST InSieqd oP°PoUocoi^
Hbe qbov/e principles tbe Court r\\ed upon q le\*Ver fo
 3ud^e bM bcrtj f£«rl-lO"Cfi«.-I~Tl thresh iofc), Civ Proe. asi SA^'the Court
Should Pile VvmeV^ ftodtnt oP FAet q:A'
See £xbibits Aje, rnc)D. Tbe ori^inql request Loent iaFo
ePPeet JH%-N but Subsequent to the time op 3i ISSue Threes Hqq^MSen V State 34& 3^,1^161 S*W
meorree}- cauS* rubber '-* is Absolute error PP ejected
-k>. Tnkl qttorAey combed d^Pfw$ err^y* b^ draPt^ w
Final bivcrree deeree under 0au$€ number ft^ £63-0* Wo Out^e
 oP motion to C^rreettbe mvs^ Aumb^r VvnS ent-eirac' in fbe
reeorr|oni CcmSerAvn^ t^e FiaaI decree oP bivor€'TWs T3
Q drAPbA^ ^rr«nr+he e^o^e. number &\{ a&vO 13 uojc/tS«v>3n .
AlArilL6>u6# AppeUc^vV oVjy?et to t^S m-the peeoiH)t5ee ft.M>
 IS.fi x9jo QrJi $\jkW VU trM &>ut4 3A>d T fcMcUl- c%?ct c*>
jiMSclfeHc/w SeG C^^I-0?)' Pletfd Consider £*h>kuhl it Shoufi
yUAfeSLGi/tf b*h3 O^v^r £xilsW Ovd IS rvoY q perjun buh SoAie
buto Showed vyo cm £*h»bit 3 rY\tvrr\fi$e fiontmeP The trfci
fiouMdic! fvot bm/e junidrettc^ t>vj the tourbi Cao5^ yUumb^r ftGl|063-D is VuiJ e$ \{ Zhote th^l-He
eour-\ rmdt k Pn^^ ^P AppeUiwl cbiUF/ to p^y <5hild
 Sufp^^b i3*« ^-X-3^

                                  1^
    tSSue Six;5 The tnq,l ftoovV Cbu^d it dvser^hov^ by rvof
Q\louin^bi^ Fo /wAlce q, qppe^nee qt tbe £-lHM Heqrin^
I/vt^ee\e^K peeord q,tni ^nd^lr Appellor £/vue no-tiee Hv>t
H\e tfdu^t Cbcsed itdiSCflehoi m denying h»rvi the Pi^hl-f^
Cppecr m person or b^ tofitkn CnJqje/**" \c\ephcme, jee££-
1-11 CaJ 79' Jftppelknt C\\eJ In re Z.L.T. iiH S»k»3c//63, l& Cley,*
ixHfbb -The tourt CuAS put on notice CnJ-fae 3uc/f€ Ha^
 n©au?^W -HaaF A1r &>bk pfw4ye/p*|e by telephone' Jee £-J>£!>
The eo^nt (?cneell^/tbiS da-y qnd rejeW^0' the Itew/vj k»
 tnfer c?rd»r,>e C/t-i-fS but did Aot f^ejeheduie fiftieWfoV Ve
^elgvcni )3 void beenvse X cute pe3#li&*!&/,
    TsSoe 3eu«n*The Reporter fa&rct ivS WA*ei*vrt* « f^ a//i#tf
X U/tfS eonuietedo/;7L?obody ne^r 3*ud cuh^tx tu>u tfonuieW
oP tbere need ^ be^ P)nJm of the Aief c^J dc/vifUsJivy) ofiltruj
 Cx$ Vo f-alje 31-A^^^fS' enUreA mk> Hit pteorel res^ehn^ A?y
 Vl\3itA+lfn of »ny d^k\^r„

   X3Jue &shF Full qeeounft^ of the wsjmj />vun*/ fsep*A*K
prcp«nt/^'CrvJ &w)iooAit/ property bwS nop been W*ountcr|- to 6bneli/ef Fmd»nj
  oP Pnet c^vd toltf/t/Sicn a/1 L/&u< Reverse th\S wd^me^ 01J Find thnV the
  triql cause) eomm\\teJ drnPtm^ error, m^Ke Pindwj |W the (Joorh
   hAS no jurisdiction on the person t^' pCfJon Al nftlL6/YC- c;nJ -jAitf
 the 3udcryieaV i"5 WiJ fofnjr- Seeing if Appe|lc/\}- Ut\J \hz cfcihty fo p*y t'K>l
 Support. findrntthfttthe AppeUcvl" uJas demH\£ c^ourf- ty no\-c\\cx**l\
 h\nn fo be prr.wif      Appe\lc*V prAfS for qddiliuncil relief, pursuit- Vo IRAP, fate 4
result tke sdspenSvon of rule .2>c qaJ ori$mci ctad ttoo Copied requ
est permission to Pile one eopy, Ple^e 3en/e qli Concern* Pu/*Su be on^hie fo fhe other P^ets ml-otAe )o\eP sncl r qnct^n exfUe>Me! Unit
q^d L Um$nit- mP mVo t^e yHi'ehnel Omttf
Outjow^ prison mrtilhox on Pao-H 2'^ elrti^iij the pyij^cn m*ilbu/
Me




    I,LMTtten U). Curie) |#iH3ol,beinc presently ineAreemW In the
AlcrK Co. Aliehoel Om t, ia A/idersan CouAty reMJ hereby Certify +h*t
porsuc/vh to FRAP asCO'^il &ox Rule'qrvJ or- Tf^VP ^Ithe'VWoa-
last's bftiep Co^3 pi/w>ec0 ia the Akrk (j, Aliens' UniHs in^^k J>$hi-
otion m^ilb^y an t^e d>9k li'slcd betau^e Te*.(?iv\f™e \ /^^\ I3£«oo/-
l3a.OU3 Ovd 48rO.S,£§/746

   Signed l-jo-H                                      um+etf. (oa^c- #'6iS

                                  3 6^vrec?

     1VUUTI^H UAyA>e eoftft la^M^oV decide UrscXtr p*n J>/"n4e J>3kfuWi
rvirt.lbox postvue prepn>ci hy Pirst elAS3 J"1**! te> be porwvtirel Vo #,£
 beloU ^ Correct, Pe/, £i'v prce lj /fc*n.
 iSa.ooi -133*03 U/ D, kyie,CleHC   MW U &bb
Gregory k» ^imKhon p.&   fou/vh op Afpec\$        |M43o)
kilieen TX 1S6HI         P*ot Buy 135^7, ^#in     366M F/n %0S                                                                                                     £xhibiV A




                                              X neeJ           t^te f^r ^wer mmlmc pn                               tke, Yoyounn^
                                                                         ounn{ cMeS
                                                                               dA^eS or on or cbau
                                                                                              cbauV t^yrl 1^ /Wfthnf floH
        AteO I ioooid l>He ta po.^eU^e those, ^s toca mcyw p^g{^ /kjct/^iJr
   LAP offipe. of                                           ul&nct glerlt
                                                            Sbeliq rlorrr\crs
   lit0a) VMb^eeb                                           Distrtet (Wt 6)Jc 13P1 Itoey (loc;J
    killeen TexAS 165M1                                     f.O, &OX?D'i &eYton Tx
                                                            7^13-0^0^
 Name:            bother Vobh                                         No:   )flflH3cM           Unit: yMje^eJ
 Living Quarters:
                             -*. t J
                                                                      Work Assignment: /v\e                          TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION                                           V
                                          INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

1. •   Unit Assignment, Transfer (Chairman of Classification,        5. •   Visiting List (Asst. Director ofclassification, Administration
       Administration Building)                                             Building)

2. •   Restoration ofLost overtime (Unit Warden-if approved, it      6. •   Parole requirements and related information (Unit Parole
       will be forwarded to the State Disciplinary Committee)               Counselor)

3. •   Request for Promotion in Class or to Trusty Class             7. •   Inmate Prison Record (Request for copy ofrecord, infor
       (Unit Warden- ifapproved, will be forwarded to the Director          mation on paroleeligibility, discharge date, detainers-Unit
       of Classification)                                                   Administration)

4. •   Clemency-Pardon, parole, earlyout-mandatorysupervision        8. •   Personal Interview with a representative of an outside
       (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                agency (Treatment Division, Administration Building)
       Austin, Texas 78757)



TO:
              Jslrfl)fDdrTS)            ^^^^oM^                                 DATE:OoA2^ AQiy
                               (Name and title of official)

ADDRESS:
                                                                                                    £xbib\t &




SUBJECT: State briefly the problem on which you desire assistance.

  Thi& nis gn. Aeeess \o the fouHr l&sue I ^eeJ the daVe L^firm Vhc M9C/ me k> eo^tom U)#t
 I Wj^'W *k|| on or cboA \U. po\iou^{ JAeS t foggember 3^ 3o>^ ' ,Al/Wh 1 4Q1H y
  Lau) oPP\ee oP                                   bi'atriet C\erlC
  Gregory K> Simmon ft& She\ik A)orm                          TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION                                       1
                                          INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

1. •   Unit Assignment, Transfer (Chairman of Classification,      5. •    Visiting List (Asst. Director ofclassification, Administration
       Administration Building)                                            Building)

2. •   Restoration ofLost overtime (Unit Warden-if approved, it    6. •    Parole requirements and related information (Unit Parole
       will be forwarded to the State Disciplinary Committee)              Counselor)
                                                                                              r~

3. •   Request for Promotion in Class or to Trusty Class           7. LI Inmate Prisbn Record (Request for copy of record, infor
       (Unit Warden- ifapproved, will be forwarded totheDirector           mation on pa.role eligibility, dischargedate, detainers-Unit
       of Classification)                                                  Administration

4. •   Clemency-Pardon, parole, earlyout-mandatorysupervision      8. •    Personal Interview with a representative of an outside
       (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.               agency (Treatment Division, Administration Building)
       Austin, Texas 78757)



TO: Al^.irOOnn                Jfc (Vcild                                       DATE:        TuU/lf £0! 4
                               (Name and title of official)
                                                  officia


ADDRESS:
                                                                                              \/~\ V» r>     1
                                                                                                    OFFICE USE ONLY
                       Texas Department of Criminal Justice
                                                                                            Grievance #

                         QTFP t                       OFFENDER                              Date Received
                                                                                                                i 5 znw
                         S 1 MLr 1                 GRIEVANCE FORM
                                                                                            Date Due

                                                                                            Grievance Code  'la
 Offender Name: LutUer U> Lobb                           TDCJ # ISVfeO/                     Investigator ID #        LSfe±I£^?
 Unit: AheWtel                       Housing Assignment: \% f "?^                           Extension Date:

Unit where incident occurred:          AnfeV^flel              U_Q                          Date Retd to Offender:

                                                                                                                     mm ?7aiM
You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing.                                        .                            in
Who did you talk to (name, title)?     JCTWffiBfetefafc (IfttyU /Injie. M Ql€^K I When? 0°^ h 3Q)H
What was their response? SW fooulcfr Send me fc, pUleS jU*\- ni.sSV
What action was taken?        A)0"\g

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate
    "Ttis c:p\ev;gwe is f^ftiftSr the, yn^ilroo^vv fW W\\ \o wu^ m^ 1~GQ ?ei3.
                                                                        '•    : .i J™
                                                                      .' >   ;"v W



  5o/?e/v>ScV
  _ •>/?<     0/ #\e wo^tVoJ/v^ / j njrkrj he*rcited £.,idUYcJ, k> forehssc the If^l
                                                                                 y   )o\.ol UP
 4ho^e cMcVS bgft^je T AceJecJ ¥^esy\ PoS k(/)\ e>eee$S U> JV ^cwr )i ft'^hoo                                     cy^J Ski hlcH

 Uhe*^ J t^^c my X^kQ /T6?^sf ^ -Kl |/**> jlbrar/j u;as verbally Jr^f^J c„J Ujcv- /*>y
  l-fe>0 Wj JenieJ Vj 3to-HJT rvtShs, V go \f, ^ik. 3>k> S/3»^ these J>^S n/r n 2 ioJ)r yufGUffiSc •&**»' lell wig, htfu h? pureh^$e these lec/»\ 1^ cJg> J> Qf^
 \o c^q -\V\f0ush \\on\sviWe., 7e\\ mc tW VroerSS I yiee^ ^> \o t^^^sU ^ pur&k>Ht ¥)eSC doto»i**Ht



   DlMriet filer K                                           Iqio oCPfgg of
   Shell's A3o^rv>                                           Gfe^or^ kt SiWviato 9-.^
  oistrVet CooM Slcl^ 13101 IWvj goer)                      114 A)« 4t^ street
  p»o, Rox lo^ pelton ry                                     k>llpe«q T> 76^Mf
 1C6I3 - 010*1



I-l 27 Front (Revised 11 -2010)      YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                         (OVER)


                                                                                                                          Appendix F
                                                                                             \
                                                                                                                                                                    1




                                                    •^/InSwcr ft i> ixc&ibic ¥> purtVwje-the lej^V let pf»~ -toe, wnjir^/-^ oA ite brV*-> d»>tcS
Action Requested to resolve your Complamt0
                                     _                   3ef\cX, d^ks
                                                                  • .   .
                                                                      ouVjoim "M»l., feW
                                                                                     ,%  .   , ,
                                                                                         Sent-    ifi
                                                                                               jo i^c „     i ,
                                                                                                      /£Qoe£k~l    \ l^r.r
                                                                                                                ee&vtber 3rc*foia ^Al^eU 7, Jt^Ht w*k&v\ i7t aaH-j m*y 13/ flo Juki's \S Wyl m»\\
Offender Signature: ~JmMsi (day** M^                                                                              Date: Joh H& Mi
Grievance Response:

An investigation was conducted into your complaint regarding legal letters being mailed. Ms. Cargill, Mailroom Supervisor, reportsthat on 12/4/13
and 3/10/14you had two legal letters mailed out: oneto District Clerk and the other to Attorney Gregory Simmon. On on3/11/14 you had ongoing
 to Texas Child Support andon 3/17/14 you had two letters going to District C irk Sheila Norman and Attorney Gregory Simmon. There is no
evidence found to substantiate your claims.




                                                                                                                                                AUG 2 2 2014
Signature Authority       ,£
If you are dissatisfied with the Step 1 response,
                                                                                                         EE2B SB **
                                                                                                                                            Date
                                                     may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form.

Returned because:           ^Resubmit this form when the corrections are made.

[*"11. Grievable timeperiod has expired.
n 2. Submission in excess of 1every 7 days. *                                                                             OFFICE USE ONLY
                                                                                                               Initial Submission           UGI Initials:
[~] 3. Originals notsubmitted. *
                                                                                                              Grievance #:
Q 4. Inappropriate/Excessive attachments. *
                                                                                                              Screening Criteria Used:
Q 5. Nodocumented attempt atinformal resolution. *
                                                                                                               Date Reed from Offender:
Q6. Norequested reliefis stated. *
                                                                                                               Date Returned to Offender:
^ 7. Malicious useof vulgar, indecent, orphysically threatening language. *
                                                                                                              ^Submission                   UGi initials:
3] 8. Theissue presented is notgrievable.                                                                     Grievance #:
^ 9. Redundant, Refer to grievance #                                                                          Screening Criteria Used: _
^ 10. Illegible/Incomprehensible. *                                                                           Date Reed from Offender:

^3 11. Inappropriate. *                                                                                       Date Returned to Offender:

JGI Printed Name/Signature:                                                                                   Wubmjssipn                    UGI Initials:
                                                                                                              Grievance #:
Application of the screening criteria for this grievance is not expected to adversely
                                                                                                              Screening Criteria Used:
Effect the offender's health.
                                                                                                              Date Reed from Offender:.
fledical Signature Authority:.                                                                                Date Returned to Offender:

-127 Back (Revised 11-2010)
                                                                                                                                                            Appendix F
   AFFIDAVIT OF AUTr\£/UTlCATlOAJ OF AVm&AV. bea7a>£ Co6fo^*y?3-lb/0o. IW3oi ,i Wd ia VWis qPPkWiV are
LOv-tUtv^ vnn per3onc,\ k»ao bwtSioAjC^J bou.s?rJ 3 tbe cWe of q pcemqtore^ P\\ed "l\eQoeSr For
F'mdinc oP FAet |sVe^ on ia-H-13.
TW\s doeo/nent ConW^ed Wfc-3-H3fertiPi>*le of Service combine-J
LOiVh q nnnAbox P'A'iac veriPic^VvDn dAted 11-3-H6&
   H txWOniV Vsbows t^e cUVe 3-i-iS oP q Second, "Request
For FmcW of Fqet end C'oneluSion oP LAio"Dbi?K l>as rev
ived! b^j the /li'eWI Unit's Inters! /Iqilinc Sy$t^ on 3-V-I7
buV is Shoto io tbe Cleric fte^rd qs P.l^ci 3- 13- iH C^'I-^ thr
ough \ofe\.TV\\$ document contained s 3-1-H OerttP\ev*Ye oP 3^rv/iPqst boe iWtVrc *P FAet qnd Contusion of Urt^ ^ mmlbox Pilinc verification oMe 3-FHM*

    Q £>b\bit u£" lOnieh 15 Gneuc^e tfc ioiH\Sq7M* ^AieK iS
q Step I, Corroborate the qbove cMes q$ beinc \a Aiehnel
Units I^erncJ AlqiVmc S^3tenA.Th\5 \S qcJeQunte orouP oPMe
date tbe qbove ds
MAG.*! U)./Iiebqel UniY, In/Inder^on K>uniy|Tex4S deek^ und^
oen^lty oP penury tb*ttbe qbove 'VlFFIb/ii/17 of AUTH£Arrrs ^e ^        tonrvpe^-.
See leMS Cix/il PrceMe J Re^eJ»i3ft wmaat

                                          Tennessee CoWn y
                                          TV 7$%bQ>
                                                             £xhibit5

        ZJANUAIVI 3lO^,^0\5 APPeULAWl* &RT6F DA16
Xr\ reference CA$e /vomber 03-IH-oD3as-ev ApptiLAAn BRI6F
 5TAT6 OF T£>AS                       5


    law rvwe is unvten ua^g com -y^ea-id a)o. IM4301.
I qnn over ft Njeqrs op c^e, oP Sound mme.Qnd (topqfcie o/2
^Kinc -VVm's qpPidsvit, Tke Paets Stnted \n fe qW?JSvit
Af£ Uu\Vun »*w per3onql Knouled^e qnol n^e t™£ ^nd twceeY*
   A, X. {cPPiq^vt ,qnA incarcerated in tUe TexA!> bep^ytm^t o^
t^winal 'St/st^^-lnst^uttons biviSion qrvd boused ^ tbe
M(\r)^ 10, Al\6hir>el Unit, in Tennessee &)lon>j ^ex^S 7S8£6'
   ZTb\S te o-iS beeAose \V>\% i% \le
cMH tbe /HiehAei Unit's Internql AUiVinc SvjSkm received 41^
Appe\lc,ntls &rieP +0 be Porionrded ttf tbe eie^oPAtxe too^ryf
Appeals*
               TjOA\AfYe2>   UAJSluofW bGfiLAfLATIOAJ

    X.UaTHen lo, to&& IWo^beW presently ine^re^4+eol in
tke Ar^K Lo Alietae! Unit in Andera^CoiMty, Tex^S, bereby
ftertiP^tn^ punuqotto FfcAP JlS Ce^"A»qi| Box £ule"cnior
Tfc/vP >£ tbe "APPEfLuwrs e>Rjc»CM^»P^»tR^^rJilUo\-i39i.Oo3qAcA &St>«Sie § 174b

                                          UjTVt^rt. L)rY\/06 C0B6 WH^
                                          A\\eKne| ontF
                                          3LC4.4 fm aos^
                                          Tennessee Colony
                                          103-14$--231/
    T \_0T\\^ ^A^foe ftofcfe \U.o\ ciee^e Under penqlVY
oP peY\ur| \V\/vV VW c.V>ove Uj^s pWed mVWe /VUehaer UniVi

T^S »S W^ c;nd CoffedV' See Te*A2> C\ui\ Proeliee ^ Remedies
%1aa.0ot-tea.oo3 Qrul 3L*u.s»e.|iHt.



L ofPipfe Of        Courf of APf«I«S          iMMioi
Gregory ^ Simeon r.t.        , 0,st;,Uo^. TexAf   Mi                                                                                       ORIGINAL      ,
                                                                                           c'xWtbi t F
                                       CAUSE NUMBER:aWr2^ir

                                                                            Hi
 IN THE MATTER OF                                             IN THE 264m JUDICIAL
 THE MARRIAGE OF
                                                       §
 MARILENE COBB                                         §      DISTRICT COURT OF
 AND                                                   §
 LUTHER W. COBB SR.
                                                       §
 AND IN THE INTEREST                                   §
                                                       §      BELL COUNTY, TEXAS

                                   FINAL DECREE OF DIVORCE


         On the 14th day of November 2013, this case came on for hearing.
Appearances
         Petitioner, MARILENE COBB, Social Security Number xxx-xx-x835, appeared in person and
 through attorney of record, Gregory K Simmons and announced ready for trial.

         Respondent, LUTHER W. COBBSR.,£oda] Security Number xxx-xx-x563, waived isgufflqe //
'jim serviDivorce

        IT IS ORDERED AND DECREED that MARILENE COBB, Petitioner, and LUTHER W.
 COBB SR., Respondent, are divorced and that the marriage between them is dissolved on the grounds
of insupportable.


Information Regarding Parties and Child
        The information required for each party by section 105.006(a) of the Texas Family Code is as
follows:


Name of Mother:                 MARILENE COBB
        Social Security #:      xxx-xx-x835
        Driver's License #:     xxxxxxxxll3                        Issuing State: Texas
        Current Address:
        Home Telephone #:
        Employer:               Tri-Sun Health Care
        Work Address:           Harker Heights, Texas 76548
        Work Telephone #:       (254) 699-5051

Name of Father:                 LUTHER W. COBB SR.
        Social Security #:      xxx-xx-x563
        Driver's License #:     xxxxxxxx                                  Issuing State:
        Current Address:
        Home Telephone #:       (     )
        Employer:
        Work Address:
        Work Telephone #:

The Court finds that Petitionerand Respondent are the parents of the following children:

                Name:
                Sex:            Female
                Birthplace:
                Birth date:

No property is owned or possessed by the children.
Conservatorship
       The Court, having considered the circumstances of the parents and of the children, finds the
following orders are in the best interest of the children:
        IT IS ORDERED AND DECREED that MARILENE COBB is appointed Sole Managing
Conservator and LUTHER W. COBB SR., is appointed Possessory Conservator of the children.
        IT IS ORDERED AND DECREED thatMARILENE COBB as Sole Managing Conservator
and LUTHER W. COBB SR., as Possessory Conservator, shall each retain the right to receive
information from the other concerning the health, education, and welfare of the children and, to the
extent possible, the right to confer with the other before making a decision concerning the health,
education, and welfare of the children.

        IT IS ORDERED that, at all times, MARILENE COBB, as sole managing conservator, shall
have the following rights:
        1.      the right to receive information from any other conservator of the children concerning the
health, education, and welfare of the children;

        2.      the right to confer with the other parent to the extent possible before making a decision
concerning the education, and welfare of the children;
        3.      the right of access to medical, dental, psychological, and educational records of the
children;

        4.      the right to consult with a physician, dentist, or psychologist of the children;
        5.      the right to consult with school officials concerning the children's welfare and educational
status, including school activities;
        6.      the right to attend school activities;
        7.      the right to be designated on the children's records as a person to be notified in case of an
emergency;

       8.       the right to consent to medical, dental, and surgical treatment during an emergency
involving an immediate danger to the health and safety of the children;
       9.       the right to manage the estate of the children to the extent the estate has been created by
MARILENE COBB.
        IT IS ORDERED that, at all times, LUTHER W. COBB SR., as possessory conservator, shall
have the following rights:
        1.      the right to receive information from any other conservator of the children concerning the
health, education, and welfare of the children;
        2.      the right to confer with the other parent to the extent possible before making a decision
concerning the health, education, and welfare of the children;
        3.      the right of access to medical, dental, psychological, and educational records of the
children;

        4.      the right to consult with a physician, dentist, or psychologist of the children;
        5.      the right to consult with school officials concerning the children's welfare and educational
status, including school activities;
        6.      the right to attend school activities;
        7.      the right to be designated on the children's records as a person to be notified in case of an
emergency;

        8.      the right to consent to medical, dental, and surgical treatment during an emergency
involving an immediate danger to the health and safety of the children;
        9.      the right to manage the estate of the children to the extent the estate has been created by
LUTHER W. COBB SR.

        IT IS ORDERED that, at all times, MARILENE COBB, as sole managing conservator shall
have the following duties:
        1.      the duty to inform the other conservator of the children in a timely manner of significant
information concerning the health, education, and welfare of the children; and
        2.      the duty to inform the other conservator of the children if the conservator resides with for
at least thirty days, marries, or intends to marry a person who the conservator knows is registered as a sex
offender under chapter 62 of the Code of Criminal Procedure or is currently charged with an offense for
which on conviction the person would be required to register under that chapter. IT IS ORDERED that
this information shall be tendered in theform of a notice made as soon as practicable, but notlater than the
fortieth day after the date the conservator of the children begins to reside with the person or on the tenth
day after the date the marriage occurs, as appropriate. IT IS ORDERED that the notice must include a
description of the offense that is the basisof the person's requirement to register as a sex offender or of the
offense with which the person is charged.
 WARNING:        A CONSERVATOR COMMITS AN OFFENSE PUNISHABLE AS A CLASS C

 MISDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS NOTICE.


        IT IS ORDERED that, at all times, LUTHER W. COBB SR., as possessory managing
conservator, shall have the following duties:
        1.      the duty to inform the other conservator of the children in a timely manner of significant
information concerning the health, education, and welfare of the children; and
        2.      the duty to inform the other conservator of the children if the conservator resides with for
at least thirty days, marries, or intends to marry a person who the conservator knows is registered as a sex
offender under chapter 62 of the Code of Criminal Procedure or is currently charged with an offense for
which on conviction the person would be required to register under that chapter. IT IS ORDERED that
this information shall be tendered in the form of a notice made as soon as practicable, but not later than the
fortieth day after the date the conservator of the children begins to reside with the person or on the tenth
day after the date the marriage occurs, as appropriate. IT IS ORDERED that the notice must include a
description of the offense that is the basis of the person's requirement to register as a sex offender or of the
offense with which the person is charged.         WARNING:         A CONSERVATOR COMMITS AN
OFFENSE PUNISHABLE AS A CLASS C MISDEMEANOR IF THE CONSERVATOR FAILS
TO PROVIDE THIS NOTICE.

        IT IS ORDERED that, during her periods of possession, MARILENE COBB, as sole managing
conservator, shall have the following rights and duties:
        1.      the duty of care, control, protection, and reasonable discipline of the children;
        2.      the duty to support the children, including providing the children with clothing, food,
shelter, and medical and dental care not involving an invasive procedure;
        3.     the right to consent for the children to receive medical and dental care involving an
invasive procedure;
       4.      the right to direct the moral and religious training of the children.
       IT IS ORDERED that, during hisperiods of possession, LUTHER W. COBB SR., as Possessory
conservator, shall have the following rights and duties:
       1.      the duty of care, control, protection, and reasonable discipline of the children;
       2.      the duty to support the children, including providing the children with clothing, food,
shelter, and medical and dental care not involving an invasive procedure;
       3.      the right to direct the moral and religious training of the children.
        IT IS ORDERED that MARILENE COBB, as sole managing conservator, shall have the
following exclusive rights and duty:
        1.      the right to designate the primary residence of the children without regard to geographical
restriction;

        2.      the independent right to consent to medical, dental, and surgical treatment involving
invasive procedures;
        3.      the right to consent to psychiatric and psychological treatment of the children;
        4.      the right to receive and give receipt for periodic payments for the support of the children
and to hold or disburse these funds for the benefit of the children;
        5.      the right to represent the children in legal action and to make other decisions of substantial
legal significance concerning the children;
        6.      the right to consent to marriage and to enlistment in the armed forces of the United States;
        7.      the right to make decisions concerning the children's education;
        8.      except as provided by section 264.0111 of the Texas Family Code, the right to the services
and earnings of the children;
        9.      except when a guardian of the children's estate or a guardian or attorney ad litem has been
appointed for the children, the right to act as an agent of the children in relation to the children's estate if
the children's action is required by a state, the United States, or a foreign government;
        10.     the duty to manage the estate of the children to the extent the estate has been created by
MARILENE COBB.

Supervised Visitation
                The Court finds that credible evidence has been presented that LUTHER W. COBB, SR.,

        has a historyof sexual misconduct and has been incarcerated in the Michael Unit, 2664 FM 2054,

       Tennessee Colony, Texas since February 2005. IT IS THEREFORE ORDERED that visitation

        after the release of LUTHER W. COBB, SR., shall be under the supervision of MARILENE

        COBB on the following days and times to be set and determinedby MARILENE COBB on the

       days and times prescribed by MARILENE COBB.
Child Support
        IT IS ORDERED AND DECREED that LUTHER W. COBB, SR. is obligated to child
support in the amount of $203.00 per month, with the first payment being due and payable on the 1st
day of January 2014 and a like payment being due and payable on the same day of each month
thereafter until the first month following the earliest occurrence of one of the events specified below:
       (1)      the marriage of the child;
       (2)      the removal of the child's disabilities for general purposes;
       (3)      the death of the child;
       (4)      a finding by the court that the child:
                a.      is 18 years of age or older; and
                b.     has failed to comply with the enrollment or attendance requirements described
by Section 154.002(a); or
       (5)      if the child enlists in the armed forces of the United States, the date on which the child
begins active services as defined by 10 U.S.C. Section 101.
       Unless a nonparent or agency has been appointed conservator of the child under Chapter 153,
the order for current child support and any provision relating to conservatorship, possession, or access
terminates on the marriage or remarriage of the obligor and obligee to each other.
Division ofMarital Estate
       The Court finds that the following is a just and right division of the parties' marital estate,
having due regard of the rights of each party and the child of the marriage.
       IT IS ORDERED AND DECREED the estate of the parties is divided as follows:
       MARILENE COBB is awarded the following as MARILENE COBB'S sole and separate
property, and LUTHER W. COBB SR., is divested of all right, title, interest, and claim in and to such
property:

       1.      All household furniture, furnishings, fixtures, goods, appliances, and equipment in the
possession of or subject to the sole control of MARILENE COBB.
       2.      All clothing, jewelry, and other personal effects in the possession of or subject to the
sole control of MARILENE COBB.

       3.     Any and all sums of cash in the possession of or subject to the sole control of
MARILENE COBB, including money on account in banks, savings institutions, or other financial
institutions, which accounts stand in MARILENE COBB'S sole name or from which MARILENE
COBB has the sole right to withdraw funds or which are subject to MARILENE COBB'S sole control.
        4.      Any and all policies of life insurance (including cash values), insuring the life of
MARILENE COBB.

        5.          1998   Nissan   Altima    motor   vehicle   with   vehicle   identification   number

1N4DL01D7WC195084, together with all prepaid insurance, keys, and title documents
        LUTHER W. COBB SR., is awarded the following as LUTHER W. COBB SR'S sole and
separate property, and MARILENE COBB is hereby divested of all right, title, interest, and claim in
and to such property:
        1.      All household furniture, furnishings, fixtures, goods, appliances, and equipment in the
possession of or subject to the sole control of LUTHER W. COBB SR.
        2.      All clothing, jewelry, and other personal effects in the possession of or subject to the
sole control of LUTHER W. COBB SR.

        3.      Any and all sums of cash in the possession of or subject to the sole control of LUTHER
W. COBB SR., including money on account in banks, savings institutions, or other financial
institutions, which accounts stand in LUTHER W. COBB SR'S sole name or from which LUTHER
W. COBB SR., has the sole right to withdraw funds or which are subject to LUTHER W. COBB SR'S
sole control.

        4.      Any and all sums, whether matured or unmatured, accrued or unaccrued, vested or
otherwise, together with all increases thereof, the proceeds therefrom, and any other rights related to
any profit-sharing plan, retirement plan, pension plan, employee stock option plan, employee savings
plan, accrued unpaid bonuses, or other benefit program existing by reason of LUTHER W. COBB
SR'S past, present or future employment.
        5.      Any and all policies of life insurance (including cash values), insuring the life of
LUTHER W. COBB SR.

Division ofDebts
       IT IS ORDERED AND DECREED MARILENE COBB shall pay, as a part of the division of
the estate of the parties, the following debts and obligations and shall indemnify and hold LUTHER
W. COBB SR. and LUTHER W. COBB SR'S property harmless from any failure to so discharge these
debts and obligations:
       1.       Any and all debts, charges, liabilities, and other obligations incurred solely by
MARILENE COBB from and after February 2005, unless express provision is made in this decree to
the contrary.
        2.     All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to
become due on the real and personal property awarded to MARILENE COBB in this decree unless
express provision is made herein to the contrary.
               IT IS ORDERED AND DECREED LUTHER W. COBB SR., shall pay, as a part of
the division of the estate of the parties the following debts and obligations and shall indemnify and
hold MARILENE COBB and MARILENE COBB'S property harmless from any failure to so
discharge the debts and obligations:
       1.      Any and all debts, charges, liabilities, and other obligations incurred solely by
LUTHER W. COBB SR., from and after February 2005, unless express provision is made in this
decree to the contrary.
       2.      All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to
become due on the real and personal property awarded to LUTHER W. COBB SR., in this decree
unless express provision is made herein to the contrary.
Judgment
       IT IS ORDERED that LUTHER W.COBB, SR., be awarded a judgment in the amount of
$5,000.00(Five Thousand Dollars) to be paid by MARIELENE COBB, for a division of the
community property which represents a portion of the parties community property and funds deposited
into an account from       LUTHER W.COBB's military separation pay. MARILENE COBB is
ORDERED to submit payment directly to LUTHER W. COBB, SR., at his current address of Michael
Unit # 1294301, 2664 FM 2054, Tennessee Colony, Texas 75886 or any other address directed by the
Respondent.
       Without affecting the finality of the Final Decree of Divorce, this Court expressly reserves the
right pursuant to section 9.101 et seq. of the Texas Family Code to make orders necessary to clarify
and enforce this decree.

Division of UndisclosedAssets and Liabilities
       Division of Liabilities Not Provided for in Decree.           IT   IS   FURTHER        ORDERED

AND DECREED, as part of the division of the estate of the parties, that any community liability not
expressly assumed by a party under this decree is to be paid by the party incurring the liability.
Attorney's Fees
       To effect an equitable division of the estate of the parties and as a part of the division of the
estate of the parties and as part of the division, and for the services rendered in connection with
conservatorship and support of the child, each party shall be responsible for his or her own attorney's
fees incurred as a result of legal representation in this case.
        Attorney's Fees are to be paid by respective clients and all costs of court are to be borne by the
party by whom such costs were incurred.
Court Costs

       IT IS ORDERED AND DECREED that costs of the court are to be paid by the party by whom
such costs were incurred.

Clarifying Orders
       Without affecting the finality of this Decree of Divorce, this Court expressly reserves the right
to make orders necessary to clarify and enforce this decree.
ReliefNot Granted
       IT IS ORDERED AND DECREED that all relief requested in this cause and not expressly
granted is denied.


Signed on this fo
               / 6      day
                        day      /^^~l
                                 r^w^^]^             2014




                                                                                                       10


                                                                                                  95
                                        CAUSE NUMBER: 266,263-D
                                                                                            ^bvbvP &
                                                                            th
IN THE MATTER OF                                         §     IN THE 264m JUDICIAL
THE MARRIAGE OF                                          §
                                                         §
MARILENE COBB                                            §     DISTRICT COURT OF
AND                                                      §
LUTHER W. COBB SR.                                       §
                                                         §
AND IN THE INTEREST                                      §
                                                               BELL COUNTY, TEXAS

                                       FINAL DECREE OF DIVORCE


         On the 14th day of November 2013, this case came onfor hearing.
Appearances
         Petitioner, MARILENE COBB, Social Security Number xxx-xx-x835, appeared in person and
through attorney of record, Gregory K Simmons and announced ready for trial.


       „...*..¥,...___,
                                *•_..,..
       Respondent, LUTHER W. COBB        .n.. Security
                                  SR., Social
                                   .
                                                .. Number xxx-xxTx563,
                                                                jotfffwm,
                                                                       w
                                            _jc.. social aecurnv iNumDer xxx-xx-xjoj.
                                              j4Vu \\WJUY .
                  station by Wiver dilly frl             consented-to the terms            ideneed
                                                                                  lerein eVi<        by-his

                                                                                             *4es+>aW
Record

The record of testimony was duly reported by the court reporter for the 264th Judicial District

Jurisdiction

        The Court finds that the pleadings of Petitioner are in due form and contain all the allegations,
information, and prerequisites required by law. The Court, after receiving evidence, finds that it has
jurisdiction over this cause of action and the parties and that at least sixty days have elapsed since the
date the suit was filed. The Court finds Petitioner has been a domiciliary of this state for at least a six-
month period preceding the filing of this action and a resident of the county in which this suit is filed
for at least a 90-day period preceding the filing of this action. All persons entitled to citation were
properly cited.                                      •
Jury

       A jury was waived, and all questions of fact and of law were submitted to


                                                                                                         P~
Divorce

        IT IS ORDERED AND DECREED that MARILENE COBB, Petitioner, and LUTHER W.
COBB SR., Respondent, are divorced and that the marriage between them is dissolved on the grounds
of insupportable.


Information Regarding Parties and Child
        The information required for each party by section 105.006(a) of the Texas Family Code is as
follows:


Name of Mother:                 MARILENE COBB
        Social Security #:      xxx-xx-x835
        Driver's License #:     xxxxxxxxll3                        Issuing State: Texas
        Current Address:
        Home Telephone #:
        Employer:               Tri-Sun Health Care
        Work Address:           Harker Heights, Texas 76548
        Work Telephone #:       (254) 699-5051

Name of Father:                 LUTHER W. COBB SR.
        Social Security #:      xxx-xx-x563
        Driver's License #:     xxxxxxxx                               Issuing State:
        Current Address:        Michael Unit, 2664 FM 2054, Tennessee Colony, Texas
        Home Telephone #:       (    )
        Employer:
        Work Address:
        Work Telephone #:

The Court finds that Petitionerand Respondent are the parents of the following children:

                Name:
               Sex:
               Birthplace:
               Birth date:

No property is owned or possessed by the children.
Conservatorship
       The Court, having considered the circumstances of the parents and of the children, finds the
following orders are in the best interest of the children:
Divorce

        IT IS ORDERED AND DECREED that MARILENE COBB, Petitioner, and LUTHER W.
COBB SR., Respondent, are divorced and that the marriage between them is dissolved on the grounds
of insupportable.


Information Regarding Parties and Child
        The information required for each party by section 105.006(a) of the Texas Family Code is as
follows:


Name of Mother:                 MARILENE COBB
        Social Security #:      xxx-xx-x835
        Driver's License #:     xxxxxxxxll3                        Issuing State: Texas
        Current Address:
        Home Telephone #:
        Employer:               Tri-Sun Health Care
        Work Address:           Harker Heights, Texas 76548
        Work Telephone #:       (254) 699-5051

Name of Father:                 LUTHER W. COBB SR.
        Social Security #:      xxx-xx-x563
        Driver's License #:     xxxxxxxx                               Issuing State:
        Current Address:        Michael Unit, 2664 FM 2054, Tennessee Colony, Texas
        Home Telephone #:       (    )
        Employer:
        Work Address:
        Work Telephone #:


The Court finds that Petitioner and Respondent are the parents of the following children:

                Name:
               Sex:            Female
               Birthplace:
               Birth date:


No property is owned or possessed by the children.
Conservatorship
       The Court, having considered the circumstances of the parents and of the children, finds the
following orders are in the best interest of the children:
        IT IS ORDERED AND DECREED that MARILENE COBB is appointed Sole Managing
Conservator and LUTHER W. COBB SR., is appointed Possessory Conservator of the children.
        IT IS ORDERED AND DECREED that MARILENE COBB as Sole Managing Conservator
and LUTHER W. COBB SR., as Possessory Conservator, shall each retain the right to receive
information from the other concerning the health, education, and welfare of the children and, to the
extent possible, the right to confer with the other before making a decision concerning the health,
education, and welfare of the children.

        IT IS ORDERED that, at all times, MARILENE COBB, as sole managing conservator, shall
have the following rights:
        1.      the right to receive information from any other conservator of the children concerning the
health, education, and welfare of the children;
        2.      the right to confer with the other parent to the extent possible before making a decision
concerning the education, and welfare of the children;
        3.      the right of access to medical, dental, psychological, and educational records of the
children;

        4.      the right to consult with a physician, dentist, or psychologist of the children;
        5.      the right to consult with school officials concerning the children's welfare and educational
status, including school activities;
        6.      the right to attend school activities;
        7.      the right to be designated on the children's records as a person to be notified in case of an
emergency;

       8.       the right to consent to medical, dental, and surgical treatment during an emergency
involving an immediate danger to the health and safety of the children;
       9.       the right to manage the estate of the children to the extent the estate has been created by
MARILENE COBB.
         IT IS ORDERED that, at all times, LUTHER W. COBB SR., as possessory conservator, shall
 have the following rights:
         1.      the right to receive information from any other conservator of the children concerning the
 health, education, and welfare of the children;
        2.       the right to confer with the other parent to the extent possible before making a decision
concerning the health, education, and welfare of the children;
        3.       the right of access to medical, dental, psychological, and educational records of the
children;

        4.       the right to consult with a physician, dentist, or psychologist of the children;
        5.       the right to consult with school officials concerning the children's welfare and educational
status, including school activities;
        6.      the right to attend school activities;
        7.      the right to be designated on the children's records as a person to be notified in case of an
emergency;

        8.      the right to consent to medical, dental, and surgical treatment during an emergency
involving an immediate danger to the health and safety of the children;
        9.      the right to manage the estate of the children to the extent the estate has been created by
LUTHER W. COBB SR.

        IT IS ORDERED that, at all times, MARILENE COBB, as sole managing conservator shall
have the following duties:
        1.      the duty to inform the other conservator of the children in a timely manner of significant
information concerning the health, education, and welfare of the children; and
        2.      the duty to inform the other conservator of the children if the conservator resides with for
at least thirty days, marries, or intends to marry a person who the conservator knows is registered as a sex
offender under chapter 62 of the Code of Criminal Procedure or is currently charged with an offense for
which on conviction the person would be required to register under that chapter. IT IS ORDERED that
this information shall be tendered in theform of a notice made as soonas practicable, but not laterthan the
fortieth day after the date the conservator of the children begins to reside with the person or on the tenth
day after the date the marriage occurs, as appropriate. IT IS ORDERED that the notice must include a
description of the offense that is the basis of the person's requirement to register as a sex offender or of the
offense with which the person is charged.
 WARNING:        A CONSERVATOR COMMITS AN OFFENSE PUNISHABLE AS A CLASS C

 MISDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS NOTICE.


        IT IS ORDERED that, at all times, LUTHER W. COBB SR., as possessory managing
conservator, shall have the following duties:
        1.      the duty to inform the other conservator of the children in a timely manner of significant
information concerning the health, education, and welfare of the children; and
        2.      the duty to inform the other conservator of the children if the conservator resides with for
at least thirty days, marries, or intends to marry a person who the conservator knows is registered as a sex
offender under chapter 62 of the Code of Criminal Procedure or is currently charged with an offense for
which on conviction the person would be required to register under that chapter. IT IS ORDERED that
this information shall be tendered in the form of a notice made as soon as practicable, but not later than the
fortieth day after the date the conservator of the children begins to reside with the person or on the tenth
day after the date the marriage occurs, as appropriate. IT IS ORDERED that the notice must include a
description of the offense that is the basis of the person's requirement to register as a sex offender or of the
offense with which the person is charged.         WARNING:         A CONSERVATOR COMMITS AN
OFFENSE PUNISHABLE AS A CLASS C MISDEMEANOR IF THE CONSERVATOR FAILS
TO PROVIDE THIS NOTICE.

        IT IS ORDERED that, during her periods of possession, MARILENE COBB, as sole managing
conservator, shall have the following rights and duties:
        1.      the duty of care, control, protection, and reasonable discipline of the children;
        2.      the duty to support the children, including providing the children with clothing, food,
shelter, and medical and dental care not involving an invasiveprocedure;
       3.      the right to consent for the children to receive medical and dental care involving an
invasive procedure;
       4.      the right to direct the moral and religious training of the children.
       IT IS ORDERED that, during his periods ofpossession, LUTHER W. COBB SR., asPossessory
conservator, shall have the following rights and duties:
       1.      the duty of care, control,protection, and reasonable discipline of the children;
       2.      the duty to support the children, including providing the children with clothing, food,
shelter, and medical and dental care not involving an invasive procedure;
       3.      the right to direct the moral and religious training of the children.
        IT IS ORDERED that MARILENE COBB, as sole managing conservator, shall have the
following exclusive rights and duty:
        1.      the right to designate the primary residence of the children without regard to geographical
restriction;
        2.      the independent right to consent to medical, dental, and surgical treatment involving
invasive procedures;
        3.      the right to consent to psychiatric and psychological treatment of the children;
        4.      the right to receive and give receipt for periodic payments for the support of the children
and to hold or disburse these funds for the benefit of the children;
        5.      the right to represent the children in legal action and to make other decisions of substantial
legal significance concerning the children;
        6.      the right to consent to marriage and to enlistment in the armed forces of the United States;
        7.      the right to make decisions concerning the children's education;
        8.      except as provided by section 264.0111 of the Texas Family Code, the right to the services
and earnings of the children;
        9.      except when a guardian of the children's estate or a guardian or attorney ad litem has been
appointed for the children, the right to act as an agent of the children in relation to the children's estate if
the children's action is required by a state, the United States, or a foreign government;
        10.     the duty to manage the estate of the children to the extent the estate has been created by
MARILENE COBB.

Supervised Visitation
                The Court finds that credible evidence has been presented thai LUTHER W. COBB, SR.,

        has a history of sexualmisconduct and has beenincarcerated in the Michael Unit,2664FM 2054,

       Tennessee Colony, Texas since February 2005. IT IS THEREFORE ORDERED that visitation

       after the release of LUTHERW. COBB, SR., shall be under the supervision of MARILENE

        COBB on the following days and times to be set and determined byMARILENE COBB on the

       days and times prescribed by MARILENE COBB.
Child Support
       IT IS ORDERED AND DECREED that LUTHER W. COBB, SR. is obligated to child
support in the amount of $203.00 per month, with the first payment being due and payable on the 1st
day of January 2014 and a like payment being due and payable on the same day of each month
thereafter until the first month following the earliest occurrence of one of the events specified below:
       (1)      the marriage of the child;
       (2)      the removal of the child's disabilities for general purposes;
       (3)      the death of the child;
       (4)      a finding by the court that the child:
                a.     is 18 years of age or older; and
                b.     has failed to comply with the enrollment or attendance requirements described
by Section 154.002(a); or
       (5)      if the child enlists in the armed forces of the United States, the date on which the child
begins active services as defined by 10 U.S.C. Section 101.
       Unless a nonparent or agency has been appointed conservator of the child under Chapter 153,
the order for current child support and any provision relating to conservatorship, possession, or access
terminates on the marriage or remarriage of the obligor and obligee to each other.
Division ofMarital Estate
       The Court finds that the following is a just and right division of the parties' marital estate,
having due regard of the rights of each party and the child of the marriage.
       IT IS ORDERED AND DECREED the estate of the parties is divided as follows:
       MARILENE COBB is awarded the following as MARILENE COBB'S sole and separate
property, and LUTHER W. COBB SR., is divested of all right, title, interest, and claim in and to such
property:
       1.      All household furniture, furnishings, fixtures, goods, appliances, and equipment in the
possession of or subject to the sole control of MARILENE COBB.
       2.      All clothing, jewelry, and other personal effects in the possession of or subject to the
sole control of MARILENE COBB.

       3.      Any and all sums of cash in the possession of or subject to the sole control of
MARILENE COBB, including money on account in banks, savings institutions, or other financial
institutions, which accounts stand in MARILENE COBB'S sole name or from which MARILENE
COBB has the sole right to withdraw funds or which are subject to MARILENE COBB'S sole control.

                                                                                                           7
        4.      Any and all policies of life insurance (including cash values), insuring the life of
MARILENE COBB.

        5.          1998   Nissan   Altima    motor   vehicle   with   vehicle   identification   number
1N4DL01D7WC195084, together with all prepaid insurance, keys, and title documents
        LUTHER W. COBB SR., is awarded the following as LUTHER W. COBB SR'S sole and
separate property, and MARILENE COBB is hereby divested of all right, title, interest, and claim in
and to such property:
        1.      All household furniture, furnishings, fixtures, goods, appliances, and equipment in the
possession of or subject to the sole control of LUTHER W. COBB SR.
        2.      All clothing, jewelry, and other personal effects in the possession of or subject to the
sole control of LUTHER W. COBB SR.

        3.      Any and all sums of cash in the possession of or subject to the sole control of LUTHER
W. COBB SR., including money on account in banks, savings institutions, or other financial
institutions, which accounts stand in LUTHER W. COBB SR'S sole name or from which LUTHER
W. COBB SR., has the sole right to withdraw funds or which are subject to LUTHER W. COBB SR'S
sole control.

        4.      Any and all sums, whether matured or unmatured, accrued or unaccrued, vested or
otherwise, together with all increases thereof, the proceeds therefrom, and any other rights related to
any profit-sharing plan, retirement plan, pension plan, employee stock option plan, employee savings
plan, accrued unpaid bonuses, or other benefit program existing by reason of LUTHER W. COBB
SR'S past, present or future employment.
        5.      Any and all policies of life insurance (including cash values), insuring the life of
LUTHER W. COBB SR.

Division ofDebts
       IT IS ORDERED AND DECREED MARILENE COBB shall pay, as a part of the division of
the estate of the parties, the following debts and obligations and shall indemnify and hold LUTHER
W. COBB SR. and LUTHER W. COBB SR'S property harmless from any failure to so discharge these
debts and obligations:
        1.      Any and all debts, charges, liabilities, and other obligations incurred solely by
MARILENE COBB from and after February 2005, unless express provision is made in this decree to
the contrary.
        2.     All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to
become due on the real and personal property awarded to MARILENE COBB in this decree unless
express provision is made herein to the contrary.
               IT IS ORDERED AND DECREED LUTHER W. COBB SR., shall pay, as a part of
the division of the estate of the parties the following debts and obligations and shall indemnify and
hold MARILENE COBB and MARILENE COBB'S property harmless from any failure to so
discharge the debts and obligations:
       1.      Any and all debts, charges, liabilities, and other obligations incurred solely by
LUTHER W. COBB SR., from and after February 2005, unless express provision is made in this
decree to the contrary.
       2.      All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to
become due on the real and personal property awarded to LUTHER W. COBB SR., in this decree
unless express provision is made herein to the contrary.
Judgment
       IT IS ORDERED that LUTHER W.COBB, SR., be awarded a judgment in the amount of
$5,000.00(Five Thousand Dollars) to be paid by MARIELENE COBB, for a division of the
community property which represents a portion of the parties community property and funds deposited
into an account from       LUTHER W.COBB's military separation pay. MARILENE COBB is
ORDERED to submit payment directly to LUTHER W. COBB, SR., at his current address of Michael
Unit # 1294301, 2664 FM 2054, Tennessee Colony, Texas 75886 or any other address directed by the
Respondent.
       Without affecting the finality of the Final Decree of Divorce, this Court expressly reserves the
right pursuant to section 9.101 et seq. of the Texas Family Code to make orders necessary to clarify
and enforce this decree.

Division of UndisclosedAssets and Liabilities
       Division of Liabilities Not Provided for in Decree.           IT   IS   FURTHER        ORDERED

AND DECREED, as part of the division of the estate of the parties, that any community liability not
expressly assumed by a party under this decree is to be paid by the party incurring the liability.
Attorney's Fees
       To effect an equitable division of the estate of the parties and as a part of the division of the
estate of the parties and as part of the division, and for the services rendered in connection with
conservatorship and support of the child, each party shall be responsible for his or her own attorney's
fees incurred as a result of legal representation in this case.
        Attorney's Fees are to be paid by respective clients and all costs of court are to be borne by the
party by whom such costs were incurred.
Court Costs

       IT IS ORDERED AND DECREED that costs of the court are to be paid by the party by whom
such costs were incurred.

Clarifying Orders
       Without affecting the finality of this Decree of Divorce, this Court expressly reserves the right
to make orders necessary to clarify and enforce this decree.
ReliefNot Granted
       IT IS ORDERED AND DECREED that all relief requested in this cause and not expressly
granted is denied.      n


                in ;av A
Signed on this ID       day C^ ^sfijr^               2014.

                                                             Original Signed by Judge Martha J. Trudo
                                                                  JUDGE PRESIDING




                                                                                 CERTIFIED COPY
                                                                           DOCUMENT ATTACHED IS A
                                                                           TRUE AND CORRECT COPY
                                                                           OF THE ORIGINAL ON FILE




                                                                                                        10
APPROVED AS TO FORM ONLY:

Law Office of Gregory K Simmons, P.C.
714 N. 4th Street
Killeen, Texas 76541
Tel: (254) 616-2529
Fax: (254) 616-6529

By: ^
    X~ ^
       ^ •^—
          *?T- -fcfL TVBft&tat/fFfO 33?"
   GREGOR¥-K. SIMMONS
   Attorney for Petitioner
   State Bar No. 18367800



APPROVED AND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:



MARILENE COBB, Petitioner               LUTHER W. COBB SR., Respondent




                                                                         11
                                                                                               £*U>»t \t
                                       CAUSE NUMBER: 266,263-D


                                                                            ith
 IN THE MATTER OF                                      §       IN THE 264in JUDICIAL
 THE MARRIAGE OF                                       §
                                                       §
 MARILENE COBB                                         §       DISTRICT COURT OF
 AND                                                   §
 LUTHER W. COBB SR.                                    §
                                                       §
 AND IN THE INTEREST                                   §
                                                       §       BELL COUNTY, TEXAS

                                    FINAL DECREE OF DIVORCE

         On the 14   day of November2013, this case came on for hearing.
Appearances
         Petitioner, MARILENE COBB, Social Security Number xxx-xx-x835, appeared in person and
through attorney of record, Gregory K Simmons and announced ready for trial.

         Respondent, LUTHER W. COBB SR., Social Security Number xxx-xx-x563, waived issuance
and service of citation by waiver duly filed and consented to the terms herein evidenced by his
signature below.
Record

The record of testimonywas duly reported by the court reporter for the 264th Judicial District.

Jurisdiction

        The Court finds that the pleadings of Petitioner are in due form and contain all the allegations,
information, and prerequisites required by law. The Court, after receiving evidence, finds that it has
jurisdiction over this cause of action and the parties and that at least sixty days have elapsed since the
date the suit was filed. The Court finds Petitioner has been a domiciliary of this state for at least a six-
month period preceding the filing of this action and a resident of the county in which this suit is filed
for at least a 90-day period preceding the filing of this action. All persons entitled to citation were
properly cited.
Jury

       A jury was waived, and all questions of fact and of law were submitted to the Court.
APPROVED AS TO FORM ONLY:

Law Office of Gregory K Simmons, P.C.
714 N. 4th Street
Killcen, Texas 76541
Tel: (254) 616-2529
Fax: (254) 616-6529

By:
      GREGORY K. SIMMONS
      Attorney for Petitioner
      State Bar No. 18367800


APPROVED AND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:




MARILENE COBB, Petitioner               LUTHER W. COBB SR., Respondent




                                                                         n
                                                                                                                                                  (r>TTifeiTr
            Wowcwa* Toot No, xa*—CBvrtaod On X, X9SS)^                              , ,. , .                                  _«» --. ,„„„.,...
                              ••..«.•• • • o. •, r, . tie>^^.fg^COFTHEfmiygIMES                                                   "* "*      .*" ' *             '
                                                           OJKiKiUbuCATE 0ELTO1 BIRTH
                                         ggft OPT COMFT.yTKT.-g, ACCURATELY. LEGIBLE ZR ZSg OS TCTSTOman
           ';.•"•••• ..... r."                        ..1. .                     *~ Ttnt..—7"
                                            i+     v.: -j^-      •.          •                    ^sister Number:                      r '
                                                                                                                                                           »» '".: «« »i'-^T
           City or Mumcijxrtity':'^ SPfikZB^rftfriy "1?~~                                                 {fly
             ft. Aca (At cima of                                                                                  r- q: 1
                                                                                                          21a. UsBAX. OCCOPAXtON
                                                                                                                                                                ' Mm.
                    Cob birth)                                                                                                                XZSw IdsoorBoBiKssaoBlH.
     r              Yeaxa        35                                                                                                                   dcszkt
             22. MUDEKllAMa
                                                 SftlflSleg^o Dagupan City I PrivatA Empln^                                                   -1.0. g;'
                                                                                                   Xtsuctoa                       13. Na               123s. Each
                                                                                                                R* G%
       • X«.Acn(AttImaot                 15» BlBTUt*L£g»
           ttbbfrti)                                                                                    16. P&SVI009 DSXJVSBZE3 SO M/»rpy%
                                                                                                             (Doaot fadadetfcb Urt£>          jr
                                              Dalcmgue Sta, ^Jarr*, Pqn? 7                                 itow many              o. Bow sacs' otber I c. How many fetal
     17a. iKFOBiEANl'SSlCKATTO»                                                                              children oro
                                                                                                                po^ Jivingt
                                                                                                                                        cctldrea were |        deaths (fetttaca
                                                                                                                                        bom all7e bet I        bom d«td oay
       C    AB08ESS
                          Esthes? Tamayo^                                                                                               erosovdead}    (       CimQ after coo*
                                                                                                                                                                         >7
                                         cans Mnmlwr R h m f r r t n ^ i r       u^oJTi         ^^
                                                                                                                                        15'«««.                 ^nno
     It Unsafe:UuuiOAbogbbs (Nambar.Stoeafc.aiyofuSdpimy.PtaS^'
     i9i             •"                  a
                                                                         ATTEJiDANT AT B1B3H
            X BSBSB7CERTIBTCtotZ                   Chobirth ofthia dtSd wfcowag bom
    «n»«aS                fllQQo**                                                  ^gtesa.                                            .los..                      -Oz.
                                                                                                                                                                1D20
                                                                                                                               23YE3               O No
    84. Dact «o l^tAcaoi'MiBBttonorBfiEBKia (Forkgltimatobirti)                             25. 'SOB CE2X1FICATB Z3 Pfffg',
                      ^pgll                         21                      1953
                     (Month)          "35735553            ! _ ..                                                                                                                               Sxhibv'f- "^
          dry or Municipality
                                                   .       •
                                                Ol ..; . f .L
                                                                   .QUEZON CITY                       Province of           riETRO MANILA Q£- 14730

                                          ^ ill M                                              Husband                                           Wife


        Confrnctine Parties.. ,r,                -\" •         •   : «               LUTHER WAYNE        COBB                 MARILENE T.                   FERRER

 jj                          &»1 jggf
          "• (n) Age &Birthd'aTc^ » .11*                                             25 yrs.    old                            26.yrs. old
91*1 ^MfflrJhplace £j£S*-i .                                                         IIu^o, Oklahoma,          USA.            Sta. Barbara, Pangasinan-
                                                                                     American                                 Filipino
                                                                             •   -




                                                                                     A." COl/ni TJ-IF "Ft." Folic • T/--9-, Blfc; -9,'Theresa Ave.,
                                                                                 .Louisiana, .USA... 71459- - . .Christine. Vill^,. .dela Paz
O J«ii|flr wifj^jwed pr div'oicctl                             : :                   'Single                                  Single               Pasig, M.M\
                                                                                     Luther Harris        •                   Saturnino Ferrer
'•J                                                            Ml                    American                                 Filipino
           CNBIj.ii.nlily
                                                       —           >»
                                                                                     Wanda Jean Cobb V/are                    Trinidad T.                   Ferrer
       Mnlhcr                              •'...',.                :;k>j
                                                                                     American                                 Filipino
              Nationality
                                                                                     Ronilo    Cruz                           Leonida C. Cruz
                         •   .   -
                                           r 1 -« cr rr ,*               5
                                                                                     Andres    Sison                          Sulpicia Sison
              Krsw|.*n.-r            ....

           •tii'   v |i" r-H r c(iii".rni ot advice                                  MOTE:

             ( 1) I'.r'ii'lnuT
                                                                                     Both pnrties are of legkl age....
             (b) P.clnii'in In contracting pnily

                                           Office of tlir
       /'/tut- of marriage                 Climch of                                     LITTLE QUIAFO DILIMAN QUEZON CITY
                                           fli'tisr of
                                           flirrrio of .                                 DECEMBER             20, 1992                       •




       /'.•/r fi/ maiiiiigc                                                                                                                             .




       Vhiniauc udemnizeti hy . . . ^EV... ROGEL.lp T. SUMA^O!)
           (a)         TO'ISTER             ._        fb) .978. .J -: LUNA ST,-, .TONPO MANILA . .
                                            fPosition)                                                                {AddressJ

             THIS IS TO CI-RTIFY: That I                                                 *V?????. ^YNE COBB                                                     and
       I.. . . V.A^IT'F^F. T .. .FERRER                                                  on the date and at the {dace above given, of our own free will
      and accord, and in the presence of the person solemnizing this marriage and of the two witnesses named
      Iw/ow. hvth of age. take each other as husband and wife.
            ij,,!/ 1                   REV. ROGELIO T, SITMATCP                                                            MINISTER
                                                                                                                             (Position) -,
      (TRTIFY: That on the date and at theplace above written the aforesaid . LUTHER WAYNE COBB
      and . . MARILENE. ,T.. . FERRER        "'ere with their mutual consent lawfully joined together in
      holy matrimony by me fn (he I>*ySffKg of said witnesses, both of age: and I further certify that the
      Marriage License No. . . .Q59p.9.21                                                ' issiied'df -.-:'^%aX*.-rCi.ty        on .Pe.G. .28.r .., 19 .$2.
      in favor ofsaid parties, was Inhibited to mc or no marriage license was exhibited to n&if/iistiihtrifafflJkdijitfv.
  of an exceptional character performed under Ar(r* .*. *. *. *.* of Rep. Act 386/ iffitfiat t/iecoMiiifSlfi)
  advice to such marriage \ias duly given, as required-by Ia\i-. by the person c/^erjgjffi fifrfh't-rncn- \\\
  tinned.                                                                            -Wfcr".
           IN WITNESS WHRREpP, we signed, for marked with our fingerprintJ this eVFfiTlcate in triplicate
  tlus . RQth .                      (]ay of               ;• DECEMBER                                 J9 92 ...
          '. ."/{-.'-/yj.. /(,' ft i\r. /:.,c/-7;r\"..
                                      (Cf)iitrac(in(; F'.ifly)                                                         (Contracting Party)
          LUTHER WAYNE COBB                                                                                      MARILENE T-. FERRER
                                                                                         \WITNF.SSES

      .'AriDRW SlSOil
                                           .N.
        ROHITiO CRUZ                           *
                                                           •
                                            9^ >   <
                                   ^-1 n>


                        C/1
                                      Hi
                                    l 09

                          >        s "

                                       o     -£
                                       3      =•




            IT"     O   (O
x     o
            3~
                    ^    re
.J I?
    _1 ><    09           {7
               -3


     1 £
    CA    _J O

     J ^>
          C
          Go
                              7^

            B